Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 01/08/2021 has been entered. Claims 1-10 and 12-21 remain
pending in the application. Applicant’s amendment overcomes all objections and 112 rejections mentioned in the previous office action.
Response to Arguments
Applicant’s arguments (See page of the arguments) with respect to claims have been considered but they are not persuasive.
Applicant argues on page 9 both Horesewill and Cheon control loops included in the aircraft are not encrypted and the only encryption that Cheon describes is used in communication outside of the aircraft, namely, between the aircraft and ground control. Consequently, it would not have been obvious to arrive at the features of "the data communicated in the inner control loop is unencrypted or encrypted with weaker encryption than the encrypted data in the outer control loop, wherein the inner control loop and the outer control loop are included in the aircraft". 

Examiner respectfully disagrees with applicant’s interpretation of the claim limitations. The claim clearly says “the data communicated in the inner control loop is unencrypted or encrypted with weaker encryption than the encrypted data in the outer control loop”. Examiner wants to point out that the claim mentions the inner loop is unencrypted which means no encryption. Also, the outer loop is more vulnerable than 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Horswill et al. US Pub. no. 2004/0139727 A1 in a view of CHEON et al. “Toward a Secure Drone System…..Encryption”, IEEE.

Regarding claim 1, Horswill discloses
A system (See Figs. 3 and 4) comprising:
a distributed engine control network (Figs. 3 and 4) for an aircraft (See para 0027);

an actuator (Item 108) configured to adjust a position of a component (Item 64) of an aircraft engine; (See para 0044 and 0051)
an inner control loop sensor (Item 110), wherein the inner control loop controller is configured to control the position of the component via data communicated over the distributed engine control network in an inner control loop (FMV position feedback is a part of an inner control loop which is a part of item 76), the inner control loop comprising sensor data received from the inner control loop sensor and actuator data (Drive current) transmitted to the actuator; (See para 0051)
an outer control loop controller (Item 52) (See para 0043); and
an outer control loop sensor (Item 88) configured to detect a control variable (Speed) of the aircraft engine, wherein the outer control loop controller is configured to control the position of the component of the aircraft engine via encrypted data communicated over the distributed engine control network in an outer control loop, the outer control loop comprising a value (Speed) of the control variable received from the outer control loop sensor and position data (The FMV demand signal 78) transmitted to the inner control loop controller from the outer control loop controller (See Fig. 4 for detail) (See para 0040, 0048, 0051 and 0052. The Horswill does not explicitly teach the bold portion), wherein the inner control loop and the outer control loop are included in the aircraft. (See para 0027, 0043 and 0044. It should be noted that Fig. 3 is a part of the aircraft system mentioned in para 0027)



Regarding claim 1, CHEON et al. discloses encrypted data communicated over the distributed engine control network in an outer control loop, wherein the data communicated in the inner control loop is unencrypted or encrypted with weaker encryption than the encrypted data in the outer control loop (See Fig. 6 for control network). (CHEON clearly discloses below that the outer loop is employed with LinHAE scheme which use encryption such as ciphertexts. Also there is no encryption for inner loop)

    PNG
    media_image1.png
    373
    519
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    332
    521
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use encryption technique for the outer loop as disclosed by CHEON in Horswill teachings to prevent attack in the outer control loop. It should be noted that Horswill discloses every structure of the claims except encryption to the outer loop. CHEON clearly discloses how the encryption is provided for the outer loop. As a result, POSITA would have no difficulty combining these teachings in order to protect the outer loop.

Regarding claim 15, Horswill discloses
    A system comprising:
a distributed engine control network for an aircraft; 
a position controller (Item 76);
an actuator configured to adjust a position of a component of an aircraft engine;
a position sensor configured to detect an indication of the position of the component, wherein the position controller is configured to control the position of the component via unencrypted data communicated over the distributed engine control network in an inner 
a data concentrator (Item 52); and
a control variable sensor (Item 88) configured to detect a control variable representing a physical state (Speed) of the aircraft engine, wherein the data concentrator is configured to control the position of the component of the aircraft engine via encrypted data communicated over the distributed engine control network in an outer control loop, the outer control loop comprising a control variable value (Speed) received from the control variable sensor and position data transmitted to the position controller, wherein the inner control loop and the outer control loop are included in the aircraft (See para 0051 and 0052. The Horswill does not explicitly teach the bold portion). (See claim 1 rejection for detail)

Horswill is silent about “encrypted data communicated over the distributed engine control network in an outer control loop

Regarding claim 15, CHEON et al. discloses encrypted data communicated over the distributed engine control network in an outer control loop (See Fig. 6 for control network). (CHEON clearly discloses below that the outer loop is employed with LinHAE scheme which use encryption such as ciphertexts. Also there is no encryption for inner loop)

    PNG
    media_image1.png
    373
    519
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    332
    521
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use encryption technique for the outer loop as disclosed by CHEON in Horswill teachings to prevent attack in the outer control loop. It should be noted that Horswill discloses every structure of the claims except encryption to the outer loop. CHEON clearly discloses how the encryption is provided for the outer 

Regarding claim 2, Horswill discloses
 wherein the outer control loop controller is configured to determine a target position (Item 68) of the component of the aircraft engine from the control variable value and a corresponding reference variable (Item 80), the target position included in the position data. (See para 0048 and 0051)

Regarding claim 3, Horswill discloses
wherein the outer control loop controller is configured to receive the corresponding reference variable from an engine power management node (A node is shown in Fig. 4 where signal 80 is coupled to item 52). (See para 0048)

Regarding claim 4, Horswill discloses
, wherein the inner control loop controller includes an implementation of a safety feature. (See para 0048. Here a safety feature is a speed or a pressure information)

Regarding claim 5, Horswill discloses
, wherein the safety feature is selected from a group consisting of Speed Data, Pressure Data, Temperature Data, and Turbine Clearance Transient Control. (See para 0048)

Regarding claim 6, Horswill discloses


Regarding claim 7, Horswill discloses
, wherein the inner control loop controller includes an implementation of an overspeed protection system (Overthrust protector 76) configured to prevent an engine shaft of the aircraft engine from exceeding a predetermined rotational speed. (See para 0046 and 0050)

Regarding claim 8, a combination of Horswill discloses
A method comprising:
controlling a component (Horswill’s item 64) of an aircraft engine by communicating data over an inner control loop portion (Fig. 4 shows an inner control loop as a part of item 76) of a distributed engine control network (See Figs. 3 and 4) included an aircraft (See para 0027, 0043 and 0044. It should be noted that Fig. 3 is s a part of the aircraft); and controlling an operation (Speed) of the aircraft engine by communicating encrypted data over an outer control loop portion (Fig. 4 shows an outer control loop as a part of item 52. See para 0043 and 0046) of the distributed engine control network included in the aircraft (See para 0027, 0043, and 0046. It should be noted that Fig. 3 is s a part of the aircraft). (Horswill does not explicitly teach the bold portion)

Regarding claim 8, CHEON et al. discloses communicating encrypted data over an outer control loop portion, wherein the data communicated over the inner control loop portion is unencrypted or encrypted with weaker encryption than the encrypted data communicated over the outer control loop portion (See Fig. 6 for control loop). (CHEON clearly discloses below that the outer loop is employed with LinHAE scheme which use encryption such as ciphertexts. Also there is no encryption for inner loop)

    PNG
    media_image1.png
    373
    519
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    332
    521
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use encryption technique for the outer loop as disclosed by CHEON in Horswill teachings to prevent attack in the outer control loop. It should be noted that Horswill discloses every structure of the claims except encryption to the outer loop. CHEON clearly discloses how the encryption is provided for the outer loop. As a result, POSITA would have no difficulty combining these teachings in order to protect the outer loop.


Regarding claim 9, Horswill discloses
wherein controlling the component of the aircraft engine comprises implementing a safety feature. (See claim 4 rejection for detail)

Regarding claim 10, Horswill discloses


Regarding claim 12, Horswill discloses
, wherein the data communicated over the inner control loop portion is unencrypted. (See para 0044. No encryption is mentioned for the inner loop)

Regarding claim 14, Horswill discloses
, wherein controlling the operation of the aircraft engine comprises controlling a fuel system of the aircraft engine. (See para 0025)

Regarding claim 16, Horswill discloses
, wherein the component of an aircraft engine comprises a fuel flow valve (Item 64. See para 0051), a pressure control device, a cooling device, and/or a turbine tip control device.

Regarding claim 17, Horswill discloses
, wherein the data concentrator is configured to determine a target position (Item 68) of the component of the aircraft engine from the control variable value and a corresponding reference variable (Item 80), the target position included in the position data. (See para 0048 and 0051)


Regarding claim 18, Horswill discloses
, wherein the data concentrator is configured to receive the corresponding reference variable from an engine power management node. (See para 0048. A node is shown in Fig. 4 where signal 80 is coupled to item 52)

Regarding claim 19, Horswill discloses
, wherein the position controller includes an implementation of a first safety feature, the data concentrator includes an implementation of a second safety feature, wherein the first safety feature requires a faster response than the second safety feature. (See para 0048 and 0051. Here a first safety feature is demand signal 78 and a second safety feature is the speed signal 84. The demand signal is taken by the inner loop 76 which is inherently faster than the outer loop 52)

Regarding claim 20, a combination of Horswill and CHEON discloses, wherein the data concentrator is a cyber-secure controller. (CHEON’s Fig. 6 shows a cyber-secure controller implementing LinHAE scheme)

Regarding claim 21, Horswill discloses wherein the distributed engine control network is a wired network. (Figs. 3 and 4 clearly shows a wired network. For example, signals mentioned in para 0050 are all wired network)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horswill et al. US Pub. no. 2004/0139727 A1 in a view of CHEON et al. “Toward a Secure Drone System…..Encryption”, IEEE and further in a view of Schmidt-Roedenbeck et al. US Patent no. 4,217,754.

Regarding claim 13, Horswill discloses wherein the component of the aircraft engine includes a device (Items 22, 24, or 26) configured to adjust pressure in the compressor. (See para 0035)

Regarding claim 13, a combination of Horswill and CHEON is silent about “wherein controlling the operation of the aircraft engine comprises monitoring a compressor inlet pressure, a compressor outlet pressure, and a mass flow through a compressor of the aircraft engine.” 

Regarding claim 13, Schmidt-Roedenbeck discloses wherein controlling the operation of the aircraft engine comprises monitoring a compressor inlet pressure (p1), a compressor outlet pressure (p2), and a mass (m) flow through a compressor of the aircraft engine (See column 1, lines 10-36, column 6, lines 45-64, column 7, lines 7-56, column 8, lines 38-62). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the operation of the aircraft engine by monitoring different pressure and mass as disclosed by Schmidt-Roedenbeck in 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.079(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846